     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 1 of 13 Page ID #:7647


 1    JAMES E. DOROSHOW (SBN 112920)
      JDoroshow@FoxRothschild.com
 2    ASHE P. PURI (SBN 297814)
      APuri@FoxRothschild.com
 3    FOX ROTHSCHILD LLP
      Constellation Place
 4    10250 Constellation Blvd, Suite 900
      Los Angeles, CA 90067
 5    Telephone: (310) 598-4150
      Facsimile: (310) 556-9828
 6
      Attorneys for Defendants OPPENHEIMER
 7    CINE RENTAL, LLC; OPPENHEIMER
      CAMERA PRODUCTS, INC.; MARTY
 8    OPPENHEIMER
                              UNITED STATES DISTRICT COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10

11

12    VOICE INTERNATIONAL, INC., a                    Case No. 2:15-cv-08830-JAK-KS
      California corporation; DAVID
13    GROBER, an individual,                          Hon. John A. Kronstadt
14                                          THE OPPENHEIMER DEFENDANTS’
                                         Plaintiff,
                                            MOTION IN LIMINE TO EXCLUDE
15    v.                                    EVIDENCE AT TRIAL REGARDING
                                            PLAINTIFFS’ ALLEGED DAMAGES AND
16    OPPENHEIMER CINE RENTAL, LLC, FOR MONETARY SANCTIONS
      a Washington corporation;
17    OPPENHEIMER CAMERA                    DECLARATION OF ASHE P. PURI AND
      PRODUCTS, INC., a Washington          [PROPOSED] ORDER SUBMITTED
18    corporation; MARTY OPPENHEIMER, UNDER SEPARATE COVER
      an individual; JORDAN KLEIN, SR., an
19    individual; JORDAN KLEIN, JR., an     Hearing Date:       September 30, 2019
      individual; JOHN DANN, an individual; Time:               1:30 p.m.
20    MAKO PRODUCTS, an unknown             Courtroom:          10B
      entity; OCEANIC PRODUCTION
21    EQUIPMENT, LTD., a Bahamian           Final Pretrial Conf.:     September 30, 2019
      company; and DOES 1-10, inclusive,    Trial Date:               October 15, 2019
22
                                      Defendants.
23

24

25

26
27

28

30

31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 2 of 13 Page ID #:7648


 1                                   NOTICE OF MOTION AND MOTION
 2     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3             PLEASE TAKE NOTICE THAT on September 30, 2019, at 1:30 p.m., or as
 4     soon thereafter as counsel may be heard in Courtroom 10B of the United States
 5     Courthouse located at 350 W. First Street, Los Angeles, California 90012, Defendants
 6     Oppenheimer Cine Rental, LLC, Oppenheimer Camera Products, Inc. and Marty
 7     Oppenheimer (collectively, the “Oppenheimer Defendants”) will and hereby do move for
 8     an order to preclude Plaintiffs Voice International, Inc. and David Grober (collectively,
 9     “Plaintiffs”) from presenting any argument, evidence or witness at trial on the issue of
10     alleged damages against the Oppenheimer Defendants and for monetary sanctions.
11             This motion is made following a conference of counsel pursuant to this Court’s
12     Standing Order (Dkt. Nos. 13, 295), which took place on September 9, 2019. See
13     supporting Declaration of Ashe P. Puri at ¶ 2. This motion is based on this Notice of
14     Motion and Motion, the attached Memorandum of Points and Authorities, the supporting
15     Declaration of Ashe Puri, the [Proposed] Order and such further evidence and arguments
16     that the Court may consider.
17

18

19
      Dated: September 16, 2019                  FOX ROTHSCHILD LLP
20

21

22                                            By: /s/ Ashe P. Puri
                                                 James E. Doroshow
23                                               Ashe P. Puri
                                                 Attorneys for Defendants OPPENHEIMER
24                                               CINE RENTAL, LLC; OPPENHEIMER
                                                 CAMERA PRODUCTS, INC.; MARTY
25                                               OPPENHEIMER
26
27

28

30
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 3 of 13 Page ID #:7649


 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.    INTRODUCTION
 3           Defendants Oppenheimer Cine Rental, LLC, Oppenheimer Camera Products, Inc.
 4     and Marty Oppenheimer (collectively, the “Oppenheimer Defendants”) hereby move in
 5     limine for an order precluding Plaintiffs Voice International, Inc. and David Grober
 6     (collectively, “Plaintiffs”) from presenting any argument, evidence or witness at trial on
 7     the issue of alleged damages arising from their claim of patent infringement against the
 8     Oppenheimer Defendants, and for monetary sanctions.
 9           This relief is clearly warranted. Federal Rule 37 states that “[i]f a party fails to
10     provide information as required by Rule 26(a) or 26(e), the party is not allowed to use
11     that information … to supply evidence on a motion, at a hearing, or at a trial, unless the
12     failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). In this case,
13     Plaintiffs never served any Rule 26(a)(1) Initial Disclosures setting forth a computation
14     of their damages; they never provided any damage expert disclosure under Federal Rule
15     26(a); and they never answered Defendants’ interrogatory asking Plaintiffs to identify the
16     basis of their damage claims and all theories, calculations and evidence supporting their
17     alleged damage claim against any Defendant (as well as never supplementing their
18     “response” to what damage they were claiming as required under Rule 26(e)). As such,
19     Plaintiffs have provided absolutely no evidence or information whatsoever during
20     discovery or otherwise to support any damage claim against the Oppenheimer
21     Defendants.
22           Fact and expert discovery has now long been closed. With less than a month until
23     trial, the Oppenheimer Defendants still have no information about which theory (or
24     theories) of any alleged damages, calculations, or evidence that Plaintiffs intend to rely
25     upon to prove damages.1 At the same time, Plaintiffs cannot show that they were
26     1
         Even as of this late date, Plaintiffs still cannot decide which theory (or theories) of
27     damages they now intend to pursue against the Oppenheimer Defendants. Most recently
       (after the close of discovery), Plaintiffs sent multiple different versions of their jury
28     instructions to the Oppenheimer Defendants with completely different damage
       instructions and theories. One version sent by Plaintiffs included jury instructions limited
30                                                   1
                     OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19
32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 4 of 13 Page ID #:7650


 1     “substantially justified” in withholding any evidence or arguments supporting any
 2     specific damage claim during discovery (especially when the Oppenheimer Defendants
 3     were requested to and had produced all of the sales records for the Accused Product more
 4     than three and one half years ago to Plaintiffs. Plaintiffs had every opportunity to
 5     disclose their damage contentions since they filed this case nearly four-years ago, and
 6     they failed to do so. As such, with less than a month before trial, it would be improper
 7     and highly prejudicial to allow Plaintiffs to present any damage theories, calculations or
 8     evidence for the first time at trial.
 9     II.     BACKGROUND
10             On November 12, 2015, Plaintiffs filed their Complaint against the Oppenheimer
11     Defendants alleging infringement of U.S. Patent No. 6,611,662 (the “‘662 Patent”).
12     Plaintiff David Grober (“Grober”) has alleged that he is the inventor and owner of the
13     ‘662 patent and holds all rights and interest thereto. See Dkt. No. 313, at ¶ 13. Plaintiff
14     Voice International (“Voice Int’l.”) has alleged that it has an exclusive license from
15     Grober to commercialize the ‘662 Patent. See id.
16             Plaintiffs have accused Defendant Oppenheimer Cine Rental of willful patent
17     infringement (Claim 1) and induced patent infringement (Claim 2) arising from its rentals
18     of the accused MakoHead product (“Accused Product”). Along with Defendant
19     Oppenheimer Cine Rental, Plaintiffs have asserted claims of willful and induced
20     infringement against Defendant Oppenheimer Camera Products alleging that Defendant
21     Oppenheimer Camera Products was “involved” in renting and distributing the Accused
22     Product. See id. at ¶ 7. For their part, Defendant Oppenheimer Camera Products has
23     repeatedly denied renting or distributing the Accused Product, as well as any other use of
24     the Accused Product. See Declaration of Ashe Puri in Support of Defendants’ Motion in
25     Limine (“Puri Decl.”), Ex. A.
26
27     to a lost profits damage award. The second version sent by Plaintiffs included
       instructions seeking both a lost profits and a reasonable royalty award. See
28     accompanying Declaration of Ashe P. Puri (“Puri Decl.”), at Exhibits I and J.
30
                                                     2
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 5 of 13 Page ID #:7651


 1             In addition, Plaintiffs have asserted claims for willful and induced infringement
 2     against Defendant Marty Oppenheimer, the owner of Oppenheimer Cine Rental and
 3     Oppenheimer Camera Products. In doing so, Plaintiffs allege that Mr. Oppenheimer was
 4     “personally involved in, coordinating, supporting and/or directing the alleged infringing
 5     activities individually and through Oppenheimer Cine and Oppenheimer Camera.” See id.
 6     at ¶ 8. On his part, Mr. Oppenheimer has repeatedly denied any personal involvement
 7     relating to any rental, distribution or other use of the Accused Product, and that any
 8     involvement any corporate entity may have had in any alleged rental or other use of the
 9     Accused Product involved Mr. Oppenheimer solely in his capacity as an officer of
10     Oppenheimer Cine Rental. Thus, under the corporate shield doctrine, Mr. Oppenheimer
11     will show that he cannot possibly be personally liable for any corporate activities by
12     Oppenheimer Cine Rental where, as here, his involvement in any rental of the Accused
13     Product was limited solely to his involvement as a corporate officer for Oppenheimer
14     Cine Rental.
15             On May 23, 2016, Defendant Oppenheimer Cine Rental produced to Plaintiffs a
16     complete set of its sales records involving the Accused Product. See Puri Decl. at ¶ 6,
17     Exhibit A. As shown in its sales records (id.), Defendant Oppenheimer Cine Rental
18     merely earned a gross profit of $69,062.00 from renting the Accused Product between the
19     period of July 2, 2009 to February 5, 2016. In doing so, Oppenheimer Cine Rental
20     received total revenues of $183,013.00 from renting the Accused Product (and other
21     unrelated equipment) out of which $103,608.00 was paid by Oppenheimer Cine Rental to
22     rent the Accused Product from its suppliers, Mako Products (now defunct) and Defendant
23     Oceanic Production Equipment, Ltd.2 (“OPEL”). See id.
24             Although Defendants Marty Oppenheimer and Oppenheimer Camera Products
25     have repeatedly denied any personal involvement in the sale, distribution or any other
26     alleged use of the Accused Product, and given the small amount of rentals and revenue
27     2
        In addition, out of the $183,013.00 in revenues, Oppenheimer Cine Rental’s customers
       paid $10,343.00 for equipment unrelated to the Accused Product (e.g., other accessories
28     and components).
30
                                                     3
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 6 of 13 Page ID #:7652


 1     Oppenheimer Cine Rental made and received from any use of the Accused Product,
 2     Plaintiffs nevertheless have steadfastly refused to dismiss the Oppenheimer Defendants
 3     from this lawsuit. Instead, Plaintiffs have made this case onerous and highly expensive
 4     by forcing those Defendants to incur significant, time and expense responding to a large
 5     volume of discovery requests3 served by each Plaintiff, including being forced to defend
 6     multiple discovery motions preceded by several meet and confer letters. See Puri Decl. at
 7     ¶ 7. Moreover, to date, the Oppenheimer Defendants have already incurred fees far
 8     exceeding Oppenheimer Cine Rental’s profits on the Accused Product, and thus
 9     surpassing any damage that Plaintiffs could ever possibly be able to recover in this
10     lawsuit. See id.
11             In contrast, Plaintiffs have repeatedly refused to divulge any information regarding
12     the basis of their alleged damage claims and theories against any of the Oppenheimer
13     Defendants, even after receiving all of the requested financial data from Oppenheimer
14     Cine Rental more than three-and-one-half-years ago.4 At the same time, at the outset of
15     this litigation, Plaintiffs never served any Rule 26(a) Initial Disclosures which
16     specifically required them to disclose their “computation of each category of damages.” 5
17     See Puri Decl. at ¶ 8. Plaintiffs as noted have refused to answer an interrogatory
18     disclosing the basis for damage, including specifically asking them to set forth their
19     alleged theories, calculations and evidence they intend to rely upon for any alleged
20     3
         In total, Plaintiffs served the Oppenheimer Defendant with more than 10 separate sets of
       discovery requests between the period of February 1, 2016 to January 3, 2017. See Puri
21     Decl. at ¶ 7.
22
       4
         In the parties’ Rule 26(f) Report, Plaintiffs stated merely that they were seeking “lost
       profits and actual damages” (Dkt. No. 21 at p. 6) without divulging any further
23     information about the nature and scope of any alleged damages Plaintiffs might be
       seeking. More recently (as explained further below), Plaintiffs have now belatedly
24     included a jury instruction claiming that they are entitled to a reasonable royalty award.
       Thus, to this day, it still remains entirely unclear what theory (or theories) of damages
25     that Plaintiffs are seeking to advance in this action, especially given their failure to
       produce any Rule 26(a)(1) Initial Disclosures or Rule 26(a)(2) expert disclosures, and
26     their refusal to respond to Defendants’ damage requests in discovery.
       5
         By email on September 11, 2019, Oppenheimer Defendants confirmed with Plaintiffs
27     that they never received Plaintiffs’ Rule 26(a) Initial Disclosures. See Puri Decl. at ¶ 8.
       In response, Plaintiffs had no explanation as to why they never served their Initial
28     Disclosures. See id.
30
                                                     4
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 7 of 13 Page ID #:7653


 1     damages against any of the Oppenheimer Defendants. More specifically, on February 16,
 2     2018, Plaintiffs David Grober and Voice International, Inc. were served with a set of
 3     interrogatories by Defendant OPEL. Among other interrogatories served on Plaintiffs,
 4     Plaintiffs were each asked to describe the basis of all of their damage claims against each
 5     Defendant. The full text of Defendants’ Interrogatory is shown below (see Puri Decl. at ¶
 6     9, Exhibits C and D):
 7             INTERROGATORY NO. 13:               Describe all bases for Plaintiffs’
 8             damages claims against each Defendant, including, but not limited to,
 9             each legal theory under which damages are sought and evidence in
10             support of each such legal theory, and calculations supporting all
11             damages that Plaintiff’s claim.
12             On March 22, 2018, Plaintiffs served their objections and responses to OPEL’s
13     interrogatories. In response to the above-quoted Interrogatory No. 13, Plaintiffs insisted
14     that this interrogatory was somehow “premature” and that Plaintiffs did not have “all [of]
15     the facts to complete its damages analysis,” as reflected in their response below:6
16             RESPONSE TO INTERROGATORY NO. 13: Plaintiff objects to
17             this interrogatory as premature, in that fact discovery is ongoing and
18             Plaintiff does not yet have all the facts to complete its damages
19             analysis. Plaintiff expects to fully supplement this response.
20     See Puri Decl. at ¶ 10, Exhibits E and F.
21             Plaintiffs of course had no excuse for refusing to answer Interrogatory No. 13 since
22     the Oppenheimer Defendants had completed their document production well before
23     Defendants’ interrogatories were served. See id. at ¶ 6. In fact, as discussed above,
24     Oppenheimer Cine Rental had already produced all of its requested sales record to
25     Plaintiffs almost two years prior to Plaintiffs’ quoted response to Defendants’
26     Interrogatory No. 13. See id. at ¶ 6.
27
       6
        Plaintiff Grober and Voice International, Inc. served identical responses to Interrogatory
28     No. 13. See Puri Decl. at ¶ 10.
30
                                                     5
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 8 of 13 Page ID #:7654


 1             On April 11, 2018, Defendants wrote to Plaintiffs about the deficiencies in their
 2     discovery responses, asking them to immediately supplement their response to
 3     Interrogatory No. 13. Puri Decl. at ¶ 12, Exhibit G. In response, Plaintiffs stood again
 4     by their objections stating that they “previously and accurately responded” to
 5     Interrogatory No. 13. See id., Exhibit H. Yet, to date, Plaintiffs have never
 6     supplemented their response to Interrogatory No. 13. See id.
 7             In addition, Plaintiffs never served a damage expert written report as required
 8     under Fed. R. Civ. P. 26(a)(2), which was due on August 7, 2017. Id. at ¶ 13.
 9     Consequently, Plaintiffs have never disclosed any information in support of their damage
10     claim against the Oppenheimer Defendants, including any theories, calculations and
11     evidence that they may rely upon to prove damage at trial against any of the
12     Oppenheimer Defendants.
13             In fact, nearly four-years after filing this lawsuit, and with trial less than a month
14     away, Plaintiffs apparently still do not know which theory (or theories) of damage they
15     are pursuing against the Oppenheimer Defendants, as they have received conflicting
16     information from the Plaintiffs over the past week about which theories of damage
17     Plaintiffs intend to present to a jury. See Puri Decl. at ¶ 14. Specifically, on September,
18     3, 2019, Plaintiffs served a proposed jury instruction which included an instruction
19     seeking only a lost profits award. See id.. One week later, on September 9, 2019, a week
20     after the deadline had passed to serve proposed jury instructions, Plaintiffs sent the
21     Oppenheimer Defendants a “revised” set of jury instructions (without leave of court)
22     containing instructions seeking a reasonable royalty award (along with a lost profits
23     award). See id.
24     III.    ARGUMENT
25             A motion in limine is a procedural mechanism to limit in advance testimony or
26     evidence in a particular area. United States v Heller, 551 F.3d 1108, 1111-12 (9th Cir.
27     2009). Motions in limine serve to “streamline trials and settle evidentiary disputes in
28     advance, so that trials are not interrupted mid-course for the consideration of lengthy and
30
                                                       6
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
     Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 9 of 13 Page ID #:7655


 1     complex evidentiary issues.” Ellis v. Navarro, 2012 U.S. Dist. LEXIS 116491, at *4
 2     (N.D. Cal. Aug. 17, 2012) (citation omitted).
 3             FRCP 26(a)(1) requires three separate categories of disclosures, including a
 4     “computation of each category of damages claimed by” a party. Fed. R. Civ. P.
 5     26(a)(1)(A)(iii). “Plaintiff should provide its assessment of damages in light of the
 6     information currently available to it in sufficient detail so as to enable each of the
 7     multiple Defendants in this case to understand the contours of its potential exposure and
 8     make informed decisions as to settlement and discovery.” See Frontline Med. Assoc. v.
 9     Coventry Health Care, 263 F.R.D. 567, 569 (C.D. Cal. 2009). A computation of
10     damages requires “some analysis” including at a minimum the time period for which the
11     Plaintiffs are claiming damages, their computation of lost profits and a description of
12     expenses. See id. There are limited exceptions. “Plaintiff’s precise method of
13     calculation need not be disclosed to the extent the method is properly the subject of
14     expert testimony and the parties will be turning over expert evidence in the future.”
15     See id. (emphasis added). “Once document production has been substantially completed,
16     however, Plaintiffs will have to provide more detailed disclosure of their calculations
17     either by way of Rule 26 disclosure or through interrogatory responses.” See City and
18     County of San Francisco v. Tutor-Saliba Corp., 218 F.R.D. 219, 222 (N.D. Cal. 2003)
19     (emphasis added), cited in Frontline Med. Assoc., at 570.
20             “If a party fails to provide information or identify a witness as required by Rule
21     26(a) or 26(e), the party is not allowed to use that information or witness to supply
22     evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
23     justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “In addition to or instead of this
24     sanction, the court on motion and after given an opportunity to be heard: (A) may order
25     payment of the reasonable expenses, including attorney’s fees, caused by the failure; (B)
26     may inform the jury of the party’s failure; and (C) may impose other appropriate
27     sanctions, including any of the orders listed in Rule 37(b)(2)(A)(i)-(vi).” See id.
28

30
                                                      7
                      OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31     Active\102174426.v1-9/16/19

32
 Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 10 of 13 Page ID #:7656


 1           Rule 26(e) provides that a “party who has … responded to an interrogatory …
 2   must supplement or correct its disclosure or response: (A) in a timely manner if the party
 3   learns that in some material respect the disclosure or response is incomplete or incorrect,
 4   and if the additional or corrective information has not otherwise been made known to the
 5   other parties during the discovery process or in writing.”
 6           Plaintiffs, as the alleged patent owner, bear the burden of proof with respect to all
 7   damage claims, including as to any claim for lost profits or a reasonable royalty. Grain
 8   Processing Corp. v. Am. Maize-Prods. Co., 185 F.3d 1341, 1349 (Fed. Cir. 1999); Lucent
 9   Tech., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2013). Lost profits cannot be
10   awarded to a patentee unless the patent holder can prove infringement and that there is a
11   reasonable probability that the patentee would have made the infringer's infringing sales
12   "but for" the infringement. DSU Med. Corp. v. JMS Co., Ltd., 296 F. Supp. 2d 1140,
13   1148 (N.D. Cal. 2003) (citing State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573,
14   1577 (Fed. Cir. 1989)). “But for” causation requires “reliable economic evidence” based
15   on “sound economic proof of the nature of the market and the likely outcomes with
16   infringement factored out of the economic picture.” Grain Processing Corp., 185 F.3d at
17   1350. Similarly, the economic evidence or analysis or calculations must be sufficient to
18   guide a fact-finder in determining the measure of Plaintiffs’ lost profits. Linear Tech.
19   Corp. v. Micrel, Inc., 2006 U.S. Dist. LEXIS 96860, at *262 (N.D. Cal. 2006) (excluding
20   expert testimony on patent damages “as unreliable because (1) the calculations are not
21   based upon sufficient facts or data and (2) the calculations are not the product of reliable
22   principles and methods”).
23           The Federal Circuit has enumerated the following four-part "Panduit test" that
24   must be met in order for the patentee to be awarded lost profits: (1) demand for the
25   patented product, (2) absence of acceptable noninfringing substitutes, (3) manufacturing
26   and marketing capability to exploit the demand, and (4) the amount of profit the patentee
27   would have made. Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1156
28   (6th Cir. 1978); Calico Brand, Inc. v. Ameritek Imps., Inc., 527 Fed. Appx. 987, 995
30
                                                    8
                    OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31   Active\102174426.v1-9/16/19

32
 Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 11 of 13 Page ID #:7657


 1   (Fed. Cir. 2013). A patentee is not entitled to lost profits “if the patentee fails to establish
 2   any of the [Panduit] requirements.” Vnus Med. Techs., Inc. v. Diomed Holdings, Inc.,
 3   2007 U.S. Dist. LEXIS 80863, *4 (N.D. Cal. 2007), citing SmithKline Diagnostics, Inc. v.
 4   Helena Laboratories Corp., 926 F. 2d 1161, 1165 (Fed. Cir.1991) (emphasis added).
 5           A reasonable royalty is “merely the floor below which damages shall not
 6   fall.” Bandag, Inc. v. Gerrard Tire Co., 704 F.2d 1578, 1583 (Fed.Cir.1983). Two
 7   approaches have been adopted for calculating a reasonable royalty. The first, the
 8   analytical method, focuses on the infringer's projections of profit for the infringing
 9   product. See TWM Mfg. Co. v. Dura Corp., 789 F.2d 895, 899 (Fed. Cir. 1986)
10   (describing the analytical method as “subtract[ing] the infringer's usual or acceptable net
11   profit from its anticipated net profit realized from sales of infringing devices”). The
12   second, more common approach, called the hypothetical negotiation or the “willing
13   licensor-willing licensee” approach, attempts to ascertain the royalty upon which the
14   parties would have agreed had they successfully negotiated an agreement just before
15   infringement began. See Georgia–Pacific Corp. v. U.S. Plywood Corp., 318 F.Supp.
16   1116, 1120 (S.D.N.Y.1970); Radio Steel & Mfg. Co. v. MTD Prods., Inc., 788 F.2d 1554,
17   1557 (Fed.Cir.1986) (“The determination of a reasonable royalty, however, is based not
18   on the infringer's profit, but on the royalty to which a willing licensor and a willing
19   licensee would have agreed at the time the infringement began.”);
20           In this case, Plaintiffs have failed to provide any Rule 26(a)(1) Initial Disclosures,
21   including any computation of damages of lost profits or a reasonable royalty, as required
22   under Rule 26(a)(1), and they failed to respond and/or supplement their response to
23   Defendants’ interrogatory seeking the basis of Plaintiffs’ damage claim, and an
24   identification of all evidence and theories that Plaintiffs intend to rely upon at trial for
25   damages, in clear violation of Rule 26(e). At the same time, Plaintiffs have never
26   produced any damage expert report, and have never disclosed or identified any evidence,
27   testimony, or information (such as an expert report) that would support a finding that any
28   of the four Panduit factors have been met; that Plaintiffs would have profited “but for”
30
                                                    9
                    OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31   Active\102174426.v1-9/16/19

32
 Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 12 of 13 Page ID #:7658


 1   Defendants’ alleged infringement; or that Plaintiffs are entitled to any reasonable royalty
 2   under either the analytical method or the hypothetical negotiation approach. Plaintiffs
 3   have also never provided any economic evidence or analysis or calculations to guide a
 4   fact-finder in determining the measure of any lost profits or royalty. Similarly, in the
 5   same vein, Plaintiffs never disclosed or identified any evidence, testimony, or expert
 6   opinion to determine a demand for the patented or the availability of noninfringing
 7   substitutes, and adamantly refused to answer Defendants’ interrogatory seeking the basis
 8   of their damage claim (including any evidence or damage theories that they might assert)
 9   against any of the Oppenheimer Defendants.
10           Accordingly, under FRCP 37, Plaintiffs should be precluded from presenting any
11   argument, evidence or witness at trial on any damage theory due to their complete failure
12   to disclose any damage contentions or evidence during discovery or otherwise. If they
13   intended to seek damages, Plaintiffs have no excuse for failing to provide their damage
14   contentions and evidence from the Oppenheimer Defendants. This case has been pending
15   for nearly four-years; Plaintiffs have had Oppenheimer Cine Rental’s sale records for
16   more than three and one half-years; and Plaintiffs have had every opportunity to disclose
17   their damage theories and evidence as part of their Initial Disclosures and before
18   discovery closed. At the same time, the Oppenheimer Defendants would clearly be
19   prejudiced if Plaintiffs were now allowed to introduce their damage theories, calculations
20   and evidence for the first time shortly before trial.
21   IV.     Conclusion
22           For the foregoing reasons, the Oppenheimer Defendants respectfully request this
23   Court preclude Plaintiffs from presenting any argument, evidence or witness at trial on
24   the issue of damages against the Oppenheimer Defendants. In addition, the Oppenheimer
25   Defendants respectfully request that this Court impose monetary sanctions on Plaintiffs
26   for the fees and cost associated with preparing this motion in limine and responding to
27   Plaintiffs’ multiple versions of jury instructions with inconsistent instructions on
28   Plaintiffs’ proposed damage awards.
30
                                                   10
                    OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31   Active\102174426.v1-9/16/19

32
 Case 2:15-cv-08830-JAK-KS Document 344 Filed 09/16/19 Page 13 of 13 Page ID #:7659


 1 Dated: September 16, 2019                   FOX ROTHSCHILD LLP
 2

 3
                                            By: /s/ Ashe P. Puri
 4                                             James E. Doroshow
                                               Ashe P. Puri
 5                                             Attorneys for Defendants OPPENHEIMER
                                               CINE RENTAL, LLC; OPPENHEIMER
 6                                             CAMERA PRODUCTS, INC.; MARTY
                                               OPPENHEIMER
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                    OPPENHEIMER DEFENDANTS’ MOTION IN LIMINE AND MONETARY SANCTIONS
31   Active\102174426.v1-9/16/19

32
